Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01456-CV

                            SLOAN CREEK II, L.L.C., Appellant

                                               V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-3356-2008

                                           ORDER
       We GRANT appellee’s January 23, 2015 unopposed motion for an extension of time to

file a brief. Appellee shall file its brief by March 11, 2015. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE